Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group I,  claims 1-11, 25, 27 and new claim 29 in the reply filed on 05/13/22 is acknowledged.
Claims 18-24, 26, 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/22.
	Applicant’s election of the species WGA as the anchor domain and IL-17A as the therapeutic polypeptide does not read on claims 2 and 4. As such, those claims are withdrawn as not reading on the elected species. As to applicant’s request that claim 26, drawn to a dispenser for use in applying the claimed composition, this is an entirely separate invention, as the dispenser itself is “for use,” in this type of application, but does not require the limitations of actually containing the claimed composition. As such, it is currently withdrawn. However, if the claim were to be amended to require the claimed composition in addition to the dispenser, it would no longer be considered to lack unity and would be examined upon amendment. 

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schurpf (US2016/0031980) in view of Russel (US2005/0027110).
Schurpf teaches conjugates/fusion proteins comprising targeting group or functional moiety such as a lectin attached to a therapeutic such as an antibody to facilitate targeting the agent to a specific cell, tissue or protein [0015, 0240, 0241].  Schurpf also teaches compositions comprising antagonist/antibodies to TGFβ proteins, which are used for modulating or blocking/inhibiting the growth factor level or activity, wherein the antibody may comprise Fc fusion proteins and wherein the TGFβ antagonist has therapeutic effects [abstract, 0015, 0132, 0264, 0317, 0553]. As the antibody is directed to TGF, this would be expected to specifically bind to TGFB and meet the limitation of claim 1 a) (i) [0189] This reference also teaches pharmaceutical compositions comprising the protein or antibody of the invention, along with pharmaceutically acceptable excipients [0015, 0339], wherein the composition is packaged in single unit doses [0340].  This reference also teaches that the compositions could be used for ophthalmic administration to the eye, in the form of eye drops, which is an external or topical formulation to treat dry eyes diseases, such as Sjogren’s syndrome in gel excipients [0385, 0407].  Schurpf further teaches that the composition is formulated to have single or multiple doses of the active ingredients that would be administered to subjects  [0340], indicating that the composition has therapeutically effective amount of the fusion protein. 
The difference between the prior art and the instant claims is that Schurpf does not specifically teach lectins conjugated to IL-17A or TGFβ in a particular embodiment. 
Russell teaches compositions for delivering therapeutic agents to target cells or tissues (Abstract), wherein the composition comprises a transporting entity and a therapeutic agent, and wherein the transporting entity is a non-toxic lectin wheat germ agglutinin from Triticum vulgarae of SEQ ID NO: 2, which is 100% identical to instant SEQ ID NO: 7 (Appendix 1), and the agent is an antibody (para 0016; claims 1, 2, 3, 5).  This reference further teaches that the agent can be conjugated to the transporting entity via a linker or a transporting enhancing linker, to form a fusion protein wherein the linkers can be one or more amino acid linkers to facilitate the transport of fusion proteins to target cells (para 0018; 0021).  Russell also teaches pharmaceutical compositions comprising the fusion proteins which can be administered by ophthalmic or topical modes, and that the agent can be transported to the visual system (para 0023, 0026, 0040, 0043).
As such, it would have been obvious to one of ordinary skill in the are at the time of the invention to have taken the fusion proteins of Schurpf and used WGA as the targeting or “anchor domain” as a conjugate to and anti-TGFβ antibody. One would be motivated to do so because both compositions teach fusion proteins for targeting ophthalmic tissues wherein a lectin is fused to an antibody, and Russell specifically teaches that WGA may be the lectin.  As such, there is a reasonable expectation of success that the conjugates of either Russell or Schurpf with be successful in targeting ophthalmic tissues as fusion proteins between WGA and anti- TGFβ antibodies. 
This renders obvious the limitations of claims 1, 3 and 5-7 by teaching a lectin anchor domain (WGA) fused to a TGFB binding antibody or antagonist. Claim 8 is rendered obvious because both references teach linkers between the anchor domain and therapeutic polypeptide. Claim 10 is met because Schurpf teaches that the fusion proteins may contain various types of labels [0007; 0009].Claim 11 is met because Schurpf teaches that the fusion peptides may be phosphorylated and PEGylated [0222; 0239; 0370].  Claim 25 is met because both references teach topical pharmaceutical formulations in a therapeutically effective amounts with excipients. 
Claim(s) 1, 3, 5-8, 10, 11, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schurpf (US2016/0031980) in view of Russel (US2005/0027110) as applied above, and in further view of Dana (US9,309,313).
The teachings of Schurpf and Russel have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach that the antibody or antagonist is IL-17A.
Dana teaches fusion proteins for treating various ocular diseases, such as dry eye syndrome and Sjogren’s syndrome with IL-17, and that teaches that IL-17A anti-inflammatory cytokines treat various ocular disease when applied topically to the eye (abstract, Col. 1, lines 30-66, Col. 2, lines 1-47, Col. 6, lines 16-32).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the fusion protein of Schurpf and used IL-17A as the therapeutic polypeptide because Dana teaches that IL-17A anti-inflammatory cytokines treat various ocular disease when applied topically to the eye. One would be motivated to do so because this reference teaches IL-17 as a preferred embodiment for such treatment. As such, it would have been obvious to one of ordinary skill in the art to use IL-17A as the therapeutic polypeptide fused with WGA because all three references teach fusion proteins to be used for the same purpose of treating dry eye and other inflammatory ocular disorders. 
As such, claim 29 is rendered obvious. Claim 27 is rendered obvious because Dana teaches gel formulations (claim 26).
Claim(s) 1, 3, 5-10, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schurpf (US2016/0031980) in view of Russel (US2005/0027110) as applied above, and in further view of Chang (US2017/0152323). 
The teachings of Schurpf and Russel have been described supra.
The difference between the prior art and the instant claims is that the prior art does not teach the GGGGS linker (SEQ ID NO:9).
However, Chang et all teach that The IgG-scFv recombinant chain was configured by fusing the intact antibody specific for human IL-17 and scFv specific for collagen type VII, and that the sequences of the intact antibody and the scFv were fused via a flexible linker, (GGGGS) [0150].
As such, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have taken the fusion peptides and used the GGGGS linker of Chang because both references teach similar fusion peptides with peptide linkers. One would be motivated to use GGGGS because Change teaches that it is a flexible linker used for similar fusion peptides as a preferred embodiment. As such, there is a reasonable expectation of success that the linker of Change can be used in the fusion peptides of Schurpf and Russell. 
As such, claims 9 is rendered obvious. 

Double PatentingThe nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 14-19 and 26-29 of U.S. Application  No. 16/334691. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-7 teach the same fusion proteins of instant claims 1, 3, 5, and 25 in pharmaceutical formulations. Instant claims 6-8 are rendered obvious by claims 2, 5 and 8 of ‘691, which teach WGA, SEQ ID NO: 7 and a linker. 
	Claims 1, 3, 5-11, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 14-19 and 26-29 of U.S. Application  No. 16/334691 in view of Schurpf, Russell, Dana and Chang. Although the claims at issue are not identical, they are not patentably distinct from each other because The ‘691 application, as discussed teaches fusion proteins, and Schurpf, Russel and Change provide motivation as discussed above, to modify the fusion proteins with IL-17A, a GGGS linker, and modify the fusion peptide with labels and PEGylation. As such, claims 9-11 and 27 are rendered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654